DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al (US 2013/0220516) as evident by WO 2016/0181131 to Kolon, Inc., (hereinafter “Kolon”) and US Patent 3,005,800 to Powers et al., )hereinafter “Powers”).
The rejection stands as per reasons of record (as limitations of claim 7 being incorporated in claim 1, all limitations being previously discussed.)
As discussed in the previous office action,  the reference to Uhl et al (US 2013/0220516) shows a curable petroleum resin comprising a repeating unit (A) derived from a petroleum resin monomer at paragraph [0031]. The use of a silane graft comonomer to the petroleum resin at paragraphs [0068] and [0078], and the use of a graft comonomer (C) derived from a cyclic anhydride monomer at paragraph [0073].  Use of any two expressly disclosed graft monomers of modifiers would have been at least prima  facie obvious with reasonable expectation to obtain modified 
	Regarding instant claim 2, Uhl et al show at paragraph [0073] wherein the cyclic anhydride monomer may be selected from maleic anhydride, itaconic anhydride and citraconic anhydride.
	The reference shows at paragraphs [0042] and [0094]. wherein the petroleum resin monomer may be selected from the group consisting of mixed C5 fractions, mixed C9 fractions, dicyclopentadiene and mixtures thereof. The recitation of “obtained from naphtha cracking,” is recognized as a product-by-process limitation. Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F 2nd 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Claim 3 is deemed to be met by the reference.
	Regarding instant claims 4 and, the formula 2, at its simplest form, i.r., wherein each of R1, R2, R3 and R4 are all H, x =0, y=0, the simplest formula is:
2=CH2-SiH3. The reference shows at paragraphs [0081] and [0082], wherein the silane monomer may encompass those recited.
	The reference shows at paragraph [0091] wherein the silane monomer may be vinyltrimethoxysilane, triacetoxyvinylsilane or tris(2 methoxyethoxy)vinylsilane, as recited in instant claim 6.
	At paragraph [0053], Uhl et al show wherein the curable petroleum resin has a softening point of from 70°C to 150°C. The reference shows wherein the resin may have a molecular weight distribution (Mw/Mn) of 1.5 to 4, and a Mn at 400, Mw may be calculated, as follows:
Mw/Mn = 1.5,  Mw = 1.5 (400), Mw = 600. Mw/Mn = 4, Mw = 4(600) = 2400, providing a range of 600 to 2400 g/mol, meeting the recitations of claim 8.
	At paragraph [0038], the reference shows wherein the petroleum resin may comprise the repeating unit (A) derived from a petroleum resin monomer in an embracing amount of 30% by weight to 70% by weight. 
At paragraph [0072], the reference shows that suitable  weight ratio of the graft monomer to grafted resin is, in the preferred embodiments if from 3:1 and  up to 1:1. Thus, the amounts of monomer (or from 33 % up to 50 wt % of the resin) clearly presents overlapping range.

 In addition, it is expected that various amounted of functional modifiers and graft monomers will influence the properties of the resulting modified resins, at least in providing various amounts of functional groups/cites that can be used for crosslinking or further chemically modified.   [0070’, 0075]. 
While Uhl does not disclose specific influence of the amounts of grafted monomers, Uhl discusses that “grafting hydrocarbon resins with to include at least some polar functionality, for example, produced useful components for many applications,” [0068], thus implying that “some” or varying amounts of such functionalities are expected to result in various components. 
Further, as evident from, for example, Kolon, other properties of hydrocarbon resins are affected by grafting of various amounts of grafted silane monomers, thus not only providing motivation for grafting hydrocarbon reasins with silane monomers, but also supporting conclusion 
Similarly, it has been long known in the art that the amounts of an anhydride, such as maleic anhydride (MAH) grafted on hydrocarbon resins influences properties (such as melting/softening point) of the resulting grafted resins, see Powers, illustrative examples. 
Thus, as discussed in the previous office actions, the inclusion specific amounts  of these result effective variables (i.e., the actual amounts of either component (B) or (C)) could easily be determined through routine experimentation. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 195 USPQ 233; In re Reese, 129 USPQ 402. A prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of similar properties. Titanium Metals v Banner, 227 USPQ 773. Similarly, it has been held that discovering an optimum value of a result effective variable is within the routine skill of those skilled in the art, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). As such, the determination of the 
It is noted that the record has just one illustrative example (Example 1) that contains a modified petroleum resin that correspond to the claim resin and nothing on the record establishes any criticality of the claimed amounts of components (b) or (C) in the resin.
The invention as claimed, therefore, would have been obvious from the teachings of the cited references as per discussion above. 
Response to Arguments
Applicant's arguments filed 2-8-2021 have been fully considered but they are not persuasive. The applicants argue that “nothing in Uhl shows that this reference would identify weight percentage of the repeating units used as a critical parameter, let alone a result-effective parameter. Thus, a skilled artisan, even in view of Uhl, would not have even undertaken optimization of weight percentage of the repeating units (A), (B), and (C).”
As discussed above, Uhl discloses possible amounts of e
For the record, nothing in the instant application establishes the criticality of the claimed amounts of the monomers wither.  While the instant specification discusses what “may” be expected from varying the amounts of respective components, the actual criticality of the acclaimed amounts is 
With respect to the amounts of  functional monomers (B) and (C)  being result effective variables as discussed above, incorporation of any monomers into a copolymer, especially a monomer bearing functional groups)  is expected to influence the properties of the resulting copolymers in proportion of added comonomers.  Addition of specifically claimed  comonomers and their influence on the properties of petroleum based resins is discussed above and is , in addition, supported by cited references.
The applicants further argue that the claimed invention demonstrates unexpected results as evident from the Declaration by Je Min Lee.  It is noted that the declaration does not contain any data that is not already presented in the instant specification (with the exception of just one added line “Satisfying recited ranges”) in the first table.  Sine comparative Preparation examples 3 and 4 do not contain MAH at all,  it is beyond 
As discussed above, the only example that uses the polymer that correspond to the claimed polymer is Example 1. 
While some of the properties for Example 1 are better  than properties of any of the comparative examples, such showing is not sufficient to rebut the establishes prima facie case of obviousness for several reason.
First, the showing is not commensurate in scope with the claimed invention.  The invention is claimed as a petroleum resin that can have a wide range of either one of monomers (A), (B) and (C), yet the data is provided for just one particular resins containing 60/20/20 wt % of A/B/C comonomers (repeating units).   Based on the data for just one resin, there is not reasonable expectation that any improvements may be realized for the resins corresponding to the entire scope of  the claimed resins, such as, for example, resins containing 70/10/20, or 40/40/20 of A/B/C, or any other resin with composition within the claimed repeating units range.
Second, the comparison is made to resins that do not  contain ANY amount of MAH. Yet the Uhl reference expressly discloses that such 
The invention as claimed, therefore, is still considered to be unpatentable over the disclosures of the cited references. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ